783 N.W.2d 551 (2010)
In re Petition for DISCIPLINARY ACTION AGAINST George E. HULSTRAND, a Minnesota Attorney, Registration No. 48021.
No. A10-575.
Supreme Court of Minnesota.
June 23, 2010.

ORDER
On March 30, 2010, the Director filed a petition for disciplinary action alleging that respondent George E. Hulstrand committed professional misconduct warranting public discipline. By letter dated June 7, 2010, the Director requests that the petition for disciplinary action be dismissed without prejudice.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that this matter be, and the same is, dismissed without prejudice.
BY THE COURT:
  Alan C. Page
Associate Justice